CLARK, and MONTGOMERY, JJ., dissent.
The prisoner was indicted for the murder of Louisa Thomas, his wife. The evidence was as follows:
Daniel Simmons testified: "On 12 July last, near the mouth of Trent Creek, I was fishing. Prisoner and his wife passed us in a boat. *Page 705 
I spoke. They went down, stopped, and fished a little, then went to Mason's Point, fastened the boat to a poplar stake, on Bay River. George Jones and I passed them, and they came back. We fastened our boat and went to fishing. Directly I heard a screaming down at Mason's Point, looked around and heard a beating, like striking with a fishing pole. This went on for five or ten minutes. I heard an argument between the prisoner and his wife; heard him say, `If you don't hush I will take something and kill you.' Directly after that I heard a heavy lick. I looked down that way and saw him in the boat; could not see her. After I missed her, he struck two more heavy licks. Immediately after he struck those licks he stooped (1114) down, picked his wife up and threw her overboard. Then he stood up in the boat, looked around a minute or so, unloosed his boat and came down where we were. George Jones, Malinda Russell, D. Best and Ed. Russell were there with me. George Jones and myself were in one boat and the others in another, as far apart as from here to the door. The wind was northeast. The prisoner was northeast of us. When he came up, he said something about `the darling of his, all the friend he had, being overboard.' Malinda Jones asked him if he killed Laura. He said, `No, I have not put my hands on her.' She said, `Did I not hear you beating her?' He said he did not put his hands on her. This was on Friday, about 5 o'clock P. M. On Saturday following, between 11 and 12 o'clock, the body was taken up. We went down to the place. The stake had been moved. We found her where the stake had been moved. This was the place where they were the day before. She was dead. I did not notice her condition."
On cross-examination the witness stated that the prisoner asked him to go and help get her up. "When he first came to us he said he would knock her in the head. I was half-mile from the prisoner at the time. I have heard it said to be half-mile from Mason's Point to the mouth of Trent Creek."
George Jones testified: "On 12 July, 1895, I was at the mouth of Trent River, in a boat. Prisoner and his wife were in a boat at Mason's Point, half a mile away. I was fishing; heard a screaming down the river. After the screaming, I stopped and looked down that way and saw his wife go overboard into the river. Prisoner was standing in the boat at the time. Then he left the stake and came to Malinda Russell's boat, which was 50 yards from where I was. As soon as he got there he complained that he had lost all the  (1115) friend he had; applied to Daniel Simmons to get his wife up. Simmons said, `You will have to get an officer.' I called Simmons' attention to it, and he said, `Yes, I saw it.'" *Page 706 
D. Best testified: "I was near the mouth of the Trent, fishing; heard screaming down the river. Prisoner's wife kept crying. Heard him say, if she did not hush he would knock her in the head. During the time she was crying there were two in the boat. Prisoner came up to us and asked Simmons to help him get his wife up; that she had fallen overboard. Simmons said he would have to get an officer."
Malinda Russell testified: "I was at Swindell's Bay; could see Mason's Point, half a mile away; heard a woman scream — burst out crying. Prisoner told her if she did not hush he would knock her in the head, or burst her head, I don't remember which."
Dr. Redding testified: "I am a practicing physician, since 1842. Examined the body on 15 July; found it lying on platform. She was dead. I made a partial post-mortem examination; neck was broken. I made incision from base of skull. The bones of the neck were dislocated. This would produce instant death. Her lungs had collapsed; no water in the body. She could not have been drowned; she was dead before she went into the water. It is possible for a fall to dislocate the neck. I don't think a fall from the boat would be sufficient to produce the dislocation."
H. R. Simmons testified: "I was at Mason's Point, on south side, on the day mentioned. Prisoner and his wife were opposite Mason's Point, in the boat — canoe, about twenty-four feet long and (1116) two feet deep. The bait gave out. I went ashore, and while there I heard a screaming up the river. Wind was northeast when I went ashore. Prisoner was at stake, and when I came out he was gone."
His Honor charged the jury as follows:
"The burden of proof is upon the State to satisfy you beyond a reasonable doubt that prisoner feloniously slew the deceased. Prisoner is not required to show his innocence, and the fact that he has not gone on the witness stand or introduced any evidence is not to receive any consideration in your deliberations. The State is required to satisfy the jury, beyond a reasonable doubt, of the guilt of the prisoner; and if the State has so satisfied you, then your next inquiry is as to what degree of crime has been committed — whether murder in the first degree, murder in the second degree, or manslaughter. The jury are instructed that, under our statute, the prisoner cannot be found guilty of murder in the first degree unless the jury are satisfied from the evidence, beyond a reasonable doubt, not only that he is guilty of feloniously killing the deceased, but it must further appear from the evidence, beyond a reasonable doubt, that such killing was done willfully, deliberately and with premeditation; that is, that it was done intentionally and with prior deliberation; and unless all *Page 707 
these appear from the evidence, beyond a reasonable doubt, the jury cannot find murder in the first degree. While the law requires, in order to constitute murder of the first degree, that the killing shall be willful and premeditated, still it does not require that the willful intent, premeditation or deliberation shall exist for any length of time before the crime is committed. It is sufficient if there was a design and determination to kill, distinctly formed in the mind at any moment before or at the time the blow was struck; and in this case, if the jury believe from the evidence, beyond a reasonable doubt, that prisoner feloniously struck and killed deceased, as charged in the indictment, and that before or at the time the blow was   (1117) struck he had formed in his mind a willful, deliberate and premeditated purpose and design to take the life of the deceased, and that the blow was struck in furtherance of that design and purpose, and death ensued from the effect of the blow, then he would be guilty of murder in the first degree. To constitute murder in the first degree there must have been an unlawful killing, done purposely and with premeditation and malice. If a person has actually formed the purpose maliciously to kill, and has deliberated and premeditated upon it before he performs the act, and then performs it, he is guilty of murder in the first degree, however short the time may have been between the purpose and its execution. It is not time which constitutes the distinctive difference between murder in the first degree and murder in the second degree. Deliberation and premeditation are essential in order to constitute murder in the first degree; it matters not how short the time, if the party has turned it over in his mind and weighed and deliberated upon it. Manslaughter is the unlawful and felonious killing of another without any malice and without any mature deliberation whatever. If two persons fight upon a sudden quarrel, and one slays the other, having the passion suddenly aroused, and without malice, it is manslaughter. If the jury should believe from the evidence that the prisoner and deceased were engaged in a sudden quarrel and fight, and that the prisoner slew the deceased, then it would be manslaughter."
The prisoner prayed the court to charge the jury that the denial of the prisoner of the charge of killing his wife at the time he went up to the boat should be taken as evidence in his favor. This was given. The prisoner prayed the court to charge the jury that if they believed the evidence to be true it would not justify a verdict (1118) of murder in the first degree. This was refused, and prisoner excepted.
There was a verdict of guilty of murder in the first degree, as charged in the indictment. The prisoner moved to set aside the *Page 708 
verdict, on the ground that it was against the weight of evidence. The motion was overruled, sentence of death was pronounced, and the prisoner appealed.
Following the courts of Pennsylvania in the interpretation of a statute substantially in the same words, this Court construed the act of 1893 as imposing upon the State, where a conviction is asked for murder in the first degree, the burden of proving, beyond a reasonable doubt, not simply actual malice or a killing with a deadly weapon, from which malice would be presumed, but, in addition, that the killing was done in pursuance of "a deliberate, premeditated and preconceived design on the part of the prisoner to take the life" of the deceased. S. v. Fuller, 114 N.C. 885. In S. v. Norwood, 115 N.C. 789, which next came up for review, it was settled that if the prisoner once formed "the fixed design to take life" it was immaterial how soon after deliberately determining to do so the purpose was carried into execution. The prisoner in that case confessed to her mother that she wished "to get rid of" her baby, because it would prove such a bother to her the next spring, and she was "thinking how she would get rid of it," when it began to cry, and she stuck a pin down its throat and it strangled. The next indictment under this statute (S. v. McCormac,  116 N.C. 1033) was one where there was circumstantial testimony (1119) tending to show the deliberate preparation of two pistols in the early part of the night (prisoner and deceased both having spent the night, till the killing was done at 2 o'clock in the morning, at the same house). It was further in evidence that, just before the killing, a witness stepped out into the yard, leaving a lamp burning in the piazza, where the prisoner and deceased were, and that thereupon  the light was extinguished by the prisoner, when, after walking off as if about to leave, he turned suddenly and shot the deceased, saying, as he fired, "Guess that will do you," and that he laid one of the pistols at the feet of the dead man, exclaiming as he did so, "I reckon you will let me alone now." Except the testimony of the prisoner, there was no evidence tending to show that at the time of the shooting there was any quarrel or dispute in progress, or that the deceased was talking with or even looking toward the prisoner. The court held that it was not error to submit to the jury, with proper instructions, the question whether the testimony was sufficient to show beyond a reasonable doubt that the killing was done deliberately and after premeditation. The Court held also that it was not necessary *Page 709 
to show that the purpose to kill was conceived before that evening, spent at the house where the killing was done. In S. v. Covington,117 N.C. 834, the prisoner said, in his confession to a comrade: "I watched my chance and jumped on the old man and wrenched his pistol, and the old man hollowed `Murder!' Then I shot him through the body. I aimed to shoot him, and this must have been when I shot him through the neck." The prisoner had broken into the store of the deceased, and it was shown that the wound in the neck was fatal. There was no other evidence of the circumstances attending the killing, except the confession, and it was held that it was not error to instruct the jury that the prisoner was either guilty  (1120) of murder in the first degree or not guilty. The ruling rested upon the ground that, according to the confession, which was the only evidence, the prisoner "aimed" to kill, and formed the design to do so, not in the heat of passion aroused by a combat, but when the deceased had acknowledged that he was vanquished and with the manifest motive of concealing the crime of breaking into the store. In reviewing these cases we find different combinations of facts and circumstances, which, if believed, warrant a jury in finding that there is a "fixed or deliberate, premeditated and preconceived design" to take life, and they illustrate the application of the abstract rule. But this Court has never as yet ventured to give a more specific definition of the mental process which the Legislature intended to describe by the use of these words than the general one given in Fuller's case. It is inaccurate to say that, whenever there is an intent to kill, the homicide belongs to the class of murders in the first degree; because it often happens that one of the parties to a fight conceives the purpose in the heat of the combat to take the life of his adversary, and carries it into execution by the use of a deadly weapon, and yet the offense is only manslaughter at most, and may be excusable homicide. S. v. Wilcox,post, 1131. But in order to meet the requirements of the statute the State must show what is called a "specific intent." Wharton says (1 Criminal Law, sec. 377): "The general definition of the Pennsylvania and cognate statutes does not affect the common-law distinction between murder and manslaughter. It simply divides murder into two classes; murder with a specific deliberate intent to take life being murder in the first degree; murder without such an intent to take life being murder in the second degree * * * Whenever, then, in the case of deliberate homicide there is no specific intention (1121) to take life, it is murder in the second degree." The word which marks distinctly the two degrees is "premeditated," the definition of which, in S. v. Snell, 78 Mo., 243, quoted with approval by Wharton, in 1 Criminal Law, sec. 380, note, is "thought beforehand for any length of time, however short." "To say that murder was of *Page 710 
the first degree, simply because it was intended at the moment (said Freeman, in his note to Whiteford v. Commonwealth, 18 Am. Dec., 781) would be to construe the words `deliberate and premeditated' out of the statute." "It is a perversion of terms (said the Court over which Chief JusticeCooley was presiding, in Nye v. People, 35 Mich. 16) to apply the term `deliberate' to any act which is done on a sudden impulse." "An intent to kill may exist in other degrees of unjustifiable homicide, but in no other degree is that intent formed into a fixed purpose by deliberation and premeditation." Com. v. Jones, 1 Leigh, 610. This intent is defined by others as a steadfast resolve and deep-rooted purpose, or a design formed after carefully considering the consequences. Atkinson v. State,20 Tex. 522. "The fixed resolve to kill (say the Court of California, in People v.Foren, 25 Cal. 361), which belongs to murder in the first degree, is something different from the minor quality of intention, which lacks the marked and distinguishing characteristics of deliberation or coldpremeditation. " The same state of mind is described as "a cool state of the blood," in S. v. Carter, 70 Mo., 594.
Where the killing is not done by lying in wait, poisoning or in any of the specific ways pointed out in the statute, and the test of its classification as murder in the first degree is the question whether there has been premeditation and deliberation, the prosecuting officer cannot rest the case for the State and rely upon proof of the previous (1122) existence of actual malice any more than he can upon the proof, or admission even, of the constructive malice (as inFuller's case, supra) that is presumed from killing with a deadly weapon.
The Supreme Court of Alabama, in Fielder v. State, 51 Ala. 348, illustrates the change that has been inaugurated by such statutes as ours, when they approve, as a modern definition of murder in the second degree, as distinguished from those more specifically described and those where there is premeditation and deliberation, a definition that would have answered for the common-law offense, viz., "the unlawful killing of a reasonable person, with malice aforethought, either express or implied." The common-law offense included those homicides effected by poisoning, lying in wait, or torture, and recognized no distinction between such revolting acts and the killing where one, under the influence of passion, engendered by the grossest insult, slays another with a deadly weapon. The innate sense of justice implanted in the breast of every good man demanded that a distinction should be drawn between cases where there was actual though not legal provocation and those where a fixed purpose was shown, whether from malignity or a mercenary desire for money. *Page 711 
"Aside from murder in the commission of the enumerated felonies (says Wharton, 1 Criminal Law, 391), the rule is that where the deliberate intention is to take life, and death ensues, it is murder in the first degree; where it is the intention to do serious bodily harm, and death ensues, it is murder in the second degree; where the intellect is so confused, by drink or stimulants, or by undue and yet not homicidal passion, as to be incapable of deliberation (sections 379 and 389), and where the killing is done in the attempt to commit any other unlawful act than those enumerated in the  (1123) statute, but with no design to take life, though the slayer would be guilty of murder at common law, it is now only murder in the second degree." Wharton, supra, secs. 389-392; S. v. Johnson, 40 Conn. 136;Com. v. Hagerty, Lewis, C. L., 403; S. v. Ellis, 74 Mo., 207; S. v.Kittovsky, 74 Mo., 247; Newbury v. Com., 98 Pa. St., 322; S. v. Robinson,20 W. Va. 713. In order to constitute deliberation and premeditation, something more must appear than the prior existence of actual malice or the presumption of malice which arises from the use of a deadly weapon. Though the mental process may require but a moment of thought, it must be shown, so as to satisfy the jury beyond a reasonable doubt, that the prisoner weighed and balanced the subject of killing in his mind long enough to consider the reason or motive which impelled him to the act, and to form a fixed design to kill in furtherance of such purpose or motive. Anthony v.State, 10 Tenn. (Meigs), 272; S. v. Sharp, 71 Mo., 218; S. v. Jones, 1 Houston Cr. Law (Del.), 21; S. v. Boyle, 58 Iowa 524.
It is the province of the jury to pass upon the proof of intent, and the prisoner had no cause to complain that the court told the jury "that it was sufficient to constitute murder in the first degree that here should be a design and determination to kill, distinctly formed in the mind at any moment before or at the time the blow was struck," if the killing was in any phase of the testimony of that grade of homicide. If it were conceded that the vague threat of the prisoner "to knock his wife in the head if she did not hush crying" was sufficient to be submitted to the jury as evidence of a specific purpose to kill, distinctly formed in the mind, there would be another difficulty, in that the court failed to define murder in the second degree or to apply the testimony to the theory that such was the nature of the offense committed, and charged the jury in such a way as    (1124) might well have produced the impression on their minds that they must convict of either murder or manslaughter. They could not convict of manslaughter, because the specific instructions to the jury upon that point were that if they "should believe from the evidence that the prisoner and deceased were engaged in a sudden quarrel and *Page 712 
fight, and that the prisoner slew the deceased, then it would be manslaughter." There being no actual evidence of a fight between the prisoner and deceased, the jury were left to grope in the dark as to their duty in case they were not satisfied by the State beyond a reasonable doubt that the prisoner acted upon a fixed purpose to kill, distinctly formed in his mind. If they concluded that there was a quarrel or argument, and in the heat of sudden passion, engendered by disagreeable language, which would not have been provocation sufficient to bring the offense within the definition of manslaughter, the crime, under the construction given by our Court and elsewhere, was murder in the second degree. S. v. Fuller, 114 N.C. 902; S. v. Lewis,74 Mo., 224; S. v. Ellis and S. v. Kittovsky, supra; S. v. Boyle, supra, at p. 524. Every killing which is embraced in the definition of murder at common law must be classified as a murder in the second degree, unless, on the one hand, it is done in the heat of passion, excited by some act, such as an assault, which at common law was sufficient to reduce the offense to manslaughter, or is done carelessly, but not recklessly; or, on the other, is either the result of a fixed and premeditated purpose distinctly formed in the mind, or falls within the classes specifically declared in the statute to constitute murder in the first degree. Wharton, supra, secs. 377-388. In section 388 (1125) Wharton says that where there is a specific intent, not to kill, but to do great bodily harm, it is not murder in the first degree, but in the second degree, and killing by one insensible from drink, or in the attempt to produce abortion, are mentioned as illustrations.Ib., secs. 389, 390.
The physician who was examined for the State testified that her death was not caused by drowning, but ensued instantly when her neck was in some way broken. He further testified that the lungs were collapsed and there was no water in the body, from which facts he inferred that she was not drowned. It does not appear that the post-morten [post-mortem] examination disclosed evidence of any wounds or bruises upon her person, or that there was testimony tending to show any injury other than the fatal wound in the neck. If there was such evidence it was incumbent on the State or the judge to send it up, since the charge was excepted to on the ground that the whole of the testimony did not tend to show that the prisoner was guilty of murder in the first degree. The witnesses were a half-mile away, across the water, and while they testified that they heard cries and the noise of blows — the water being a better medium for conveying sound that the air — none of them undertakes to say with accuracy what instrument, if any, other than his hands, the prisoner used to cause death. True, one of them saw her go overboard, in the struggle with the prisoner, and another *Page 713 
heard a sound like striking with a fishing pole, but he did not pretend to state that he saw any such instrument used, or, if used, it did not appear what were its dimensions, so that the court could pass upon the question whether it was a deadly weapon. There is no evidence, therefore, that a deadly weapon was used at all. For aught that appears in the evidence, it may be true that the prisoner struck the blows, the sound of which was heard, with his fists, and knocked her down upon the end or side of the boat, so as to break her neck. True, there was evidence tending to show that he continued to   (1126) beat her for several minutes. There was testimony, also, that the two were engaged in an argument before the killing, and amongst people in their humble walk in life argument is sometimes used in the sense of quarrel or dispute. Counsel might well have insisted that the jury ought to be allowed to say whether they inferred from the testimony that the prisoner's anger was suddenly aroused by a dispute. While the common law, in the advance of civilization, has ceased to protect husbands who administer moderate chastisement to their wives, we cannot divest ourselves of that knowledge of human nature and of the customs amongst certain classes of people who sometimes still insist upon asserting the common-law right of correction as they did in the time of Blackstone. It is not inconsistent with some phases, if with any aspect of the evidence, to infer that the unfortunate and (to persons of more refined tastes and higher culture) apparently brutal killing was done not in the furtherance of any fixed purpose, but under the influence of anger engendered by a dispute. The vague threat, made while administering the correction, is one that would, if it can be relied upon to prove anything, show that many a mother who, in fact, harbored no such design, intended to kill her child, had she not been diverted from her purpose. It is a matter of common observation that such coarse expressions are often used at every stage in the administration of what is deemed wholesome correction by ignorant parents. We are not prepared to hold that his saying, when he first came, that "he would knock her in the head," or, later when she was crying, that he would "take something and kill her" if she did not hush, were such evidence of a specific intent to take life, when in the subsequent killing no deadly weapon is shown to have been used, nor does it appear that there was evidence that she had received any wound that must have been inflicted by any such instrument. There must be evidence, said the Supreme Court of Pennsylvania, (1127) whose construction of the statute we have heretofore followed (S. v. Gadberry, 117 N.C. 811), that the time defendant did the act he thought of his purpose to kill the deceased and had time to think he would execute it. Com. v. D_____, 58 Pa. St., 9. In a *Page 714 
Delaware case (S. v. Hamilton, Hous. Cr. Cases, 101), where the guilt of the defendant depended upon what constituted premeditation and deliberation, the evidence was that the defendant and the only witness were in a room, drinking, when the defendant, after striking his wife and sending her into the next room, passed into the latter room several times and struck her on the head with his fist, and that she died, several days after, from the effects of the blows. The Court held that the jury were properly instructed to convict of murder in the second degree if they found that she died of the repeated blows. So that, in any aspect of the evidence, there was error, to take the view most favorable of the charge, in omitting to explain to the jury the application of the testimony to the theory of murder in the second degree, when the prisoner's counsel was maintaining that the prisoner ought to be convicted of no higher crime. For this error there must be a
New Trial.